                          UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF CALIFORNIA

____________________________________
                                               )
THE CENTER FOR INVESTIGATIVE                   )
REPORTING                                      )
                                               )
                       Plaintiff,              )      Civil Action No. 3:19-cv-4145-LB
                                               )
               v.                              )
                                               )
FEDERAL BUREAU OF                              )
INVESTIGATION,                                 )
                                               )
                       Defendant.              )
                                               )


                      DECLARATION OF LATIFAH ANUM SIREGAR


I, Latifah Anum Siregar, declare as follows:

       1.      I, Latifah Anum Siregar, have personal knowledge of the matters stated in this

declaration. If called upon to do so, I am competent to testify to all matters set forth herein.

       2.      I am a human rights lawyer and director of the Alliance for Democracy in Papua

(ALDP) in Jayapura, Papua. From 2007 to 2011, I served as general secretary of the general

secretary of the Papua Muslim Assembly. I was awarded the Gwangju Prize for Human Rights

in 2015. I received my law degree and my master’s degree in Criminology from University of

Cenderawasih in Jayapura, Papua.

       3.      I represented Anthonius Wamang in 2006. In my capacity as Mr. Wamang’s

lawyer, I provided counsel on the process at the Papua police facilities and assisted with his

transfer to Indonesian authorities, before he received other representation. I also visited Mr.

Wamang at the Timika Prison on October 27, 2020.
          4.   On January 11, 2006, Mr. Wamang voluntarily met with Federal Bureau of

Investigations Special Agents Ronald C. Eowan and Paul Myers. Mr. Wamang surrendered

himself at this meeting, with the agency’s assurances that he would face trial in the United

States, which Mr. Wamang preferred. At that time, the FBI forfeited its opportunity to prosecute

Mr. Wamang in the United States, and instead, relinquished Mr. Wamang to the Indonesian

Police. From my understanding, the FBI appeared to abandon its interest in any actual

prosecution in Mr. Wamang.

          5.   In 2006, Mr. Wamang was tried before the Central Jakarta District Court for his

involvement with the 2002 murders of two U.S. citizens and one Indonesian near Timika, Papua

Province. He was found guilty. On November 7, 2006, Mr. Wamang was sentenced to life in

prison.

          6.   On March 7, 2007, the Jakarta High Court upheld the Central Jakarta District

Court’s guilty verdict and left in place his life sentence. In Indonesia’s courts, Mr. Wamang has

exhausted his opportunities for appeal as a matter of right.

          7.   In any event, Indonesian law prohibits extradition of Indonesian nationals to any

country, with the sole exception that deviation “may be made if in the view of the circumstances

it would be better if the person concerned be tried at the place of the commission of the crime.”

Law of the Republic of Indonesia, No. 1, art. 7(1)-(2) (1979) (Indon.) (emphasis added) (“(1) A

request for the extradition of a national of the Republic of Indonesia shall be refused. (2) A

deviation from the provision of paragraph (1) mentioned above may be made if in the view of the

circumstances it would be better if the person concerned be tried at the place of the commission of

the crime.”). Accordingly, here, no extradition would occur because Mr. Wamang’s crime

occurred in Indonesia.
       8.      From my personal experience representing multiple individuals, I can attest that

Indonesia has put this rule into practice and consistently refused extradition or transfer, even in

cases where the defendant is not an Indonesian national. For example, most recently, I have

represented Jakub Fabian Skrzypski, a Polish citizen. Mr. Skrzypski was arrested in Indonesia in

August 2018, and he was accused of treason for allegedly making contact with Papuan separatists.

Mr. Skrzypski was convicted of treason in May 2019, and he received a sentence of five years.

On October 24, 2019, the European Parliament requested Mr. Skrzypski’s transfer to Poland. See

European Parliament, Resolution: The proposed new Criminal Code of Indonesia,

2019/2881(RSP)), ¶ 13 (Oct. 24, 2019) https://bit.ly/32xgdUi. This request was not granted. In

December 2019, the Indonesian Supreme Court in Jakarta upheld Mr. Skrzypski’s conviction and

increased his sentence to seven years. See Indonesia increases jail term for Pole convicted of

treason, AL JAZEERA (Dec. 18, 2019) https://bit.ly/3leZmx0.

       9.      When I visited Mr. Wamang on October 27, 2020, he maintained that he was “not

the real perpetrator” of the August 31, 2020 ambush. He told me that the FBI never communicated

with him subsequent to his arrest. Mr. Wamang is not aware of any communication from the FBI,

subsequent to his arrest, with any attorney who has represented him.



       I declare under penalty of perjury of the laws of the State of California that the foregoing

is true and correct to the best of my knowledge and belief.


       Executed November 13, 2020, in West Papua, Indonesia.



                                                                       __/s/ Latifah Anum Siregar_
                                                                              Latifah Anum Siregar
